 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KEVIN BOYLE,                                            Case No.: 2:19-cv-00547-APG-VCF

 4          Plaintiff                                              Order Closing Case

 5 v.

 6 JAMES RIVER INSURANCE COMPANY,

 7          Defendant

 8         Plaintiff Kevin Boyle advised the court that the parties have agreed to submit this case to

 9 binding arbitration. ECF No. 18. Boyle states that upon completion of arbitration, the parties

10 will file a stipulation to dismiss the complaint. Id. However, Boyle provides no reason why this

11 case should remain open given that the parties have agreed to binding arbitration and there is

12 nothing else for me to do.

13         I THEREFORE ORDER the clerk of court to close this case.

14         DATED this 31st day of October, 2019.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
